

115 HR 7384 IH: Uighur Intervention and Global Humanitarian Unified Response Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7384IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Sherman (for himself, Mr. Yoho, Mr. Connolly, Mrs. Wagner, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo counter the mass arbitrary detention of Turkic Muslims, including Uighurs, within the Xinjiang
			 Uighur Autonomous Region of the People’s Republic of China, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Uighur Intervention and Global Humanitarian Unified Response Act of 2018 or the UIGHUR Act of 2018. 2.Findings and statement of policy (a)FindingsCongress finds the following:
 (1)The continued commitment of the United States to the international promotion of fundamental rights and freedoms is critical to global stability and the security and prosperity of the American people.
 (2)The relationship between the United States and the People’s Republic of China is of immense geopolitical and economic importance, and it is imperative that bilateral engagement encompass the full spectrum of contested issues, including human rights matters such as freedom of speech and freedom of religion.
 (3)The United Nations Committee on the Elimination of Racial Discrimination has cited estimates that approximately 1,000,000 ethnic or religious minorities within the Xinjiang Uighur Autonomous Region of the People’s Republic of China are currently being arbitrarily detained in political re-education camps, including members of the Uighur, Kazakh, Kyrgyz, and Tartar communities, among others.
 (4)The mass arbitrary detention of persons on the basis of their religious or ethnic background, without due process of law or individualized credible allegations of wrongdoing against each detained individual, is not a credible or effective counterterrorism strategy and constitutes a severe violation of international norms and standards.
 (5)Turkic Muslims within the Xinjiang Uighur Autonomous Region, and elsewhere within the People’s Republic of China and globally, have further been subjected to discriminatory policies and practices that seek to limit or otherwise restrict their exercise of universal rights.
 (b)Statement of policyIt is the policy of the United States to— (1)oppose the mass arbitrary detention of Turkic Muslims within the People’s Republic of China on the basis of their religion, ethnicity, or actual or perceived political views and without due process protections;
 (2)support efforts to combat governmental discrimination against ethnic minorities within the People’s Republic of China, including against policies which seek to suppress or otherwise constrain the religious, cultural, or linguistic practices of Turkic Muslim communities or to limit the ability of members of such communities to travel domestically or internationally;
 (3)hold senior regional officials in the Xinjiang Uighur Autonomous Region of the People’s Republic of China accountable for gross human rights violations within the Xinjiang Uighur Autonomous Region, including through the application of United States sanctions authorities, and voice concerns regarding such violations in interactions with the Government of the People’s Republic of China;
 (4)seek the immediate cessation of all efforts by the Government of the People’s Republic of China to intimidate, harass, or intrusively surveil members of the Chinese diaspora community, including Turkic Muslims, present within the United States;
 (5)pursue a lifting of all improper restrictions upon journalists, nongovernmental organizations, and American officials operating within, or seeking to operate within, the Xinjiang Uighur Autonomous Region;
 (6)recognize that the actions of the Government of the People’s Republic of China in the Xinjiang Uighur Autonomous Region are inherently linked with its One Belt One Road Initiative, as well as its Strike Hard Campaign; and
 (7)engage all appropriate instruments of United States influence to combat gross violations of human rights in the Xinjiang Uighur Autonomous Region, penalize entities and persons that facilitate such violations within the Xinjiang Uighur Autonomous Region, including the mass arbitrary detention of Turkic Muslims, and deter policies or activities of the People’s Republic of China, or agents thereof, that seek to constrain the freedom of speech or religion of members of Turkic Muslim communities globally.
				3.Political re-education and mass arbitrary detention
 (a)Advocacy with Chinese authoritiesThe Secretary of State, in meetings with representatives of the Government of the People’s Republic of China, should urge—
 (1)the release of all persons detained in the Xinjiang Uighur Autonomous Region of the People’s Republic of China on the basis of their religion, ethnicity, or actual or perceived political views;
 (2)an end to the practice of political re-education or mass arbitrary detention practices derivative thereof; and (3)the immediate cessation of all governmental actions that discriminately deprive members of Turkic Muslim communities, including the Uighur community, of fundamental rights, such as freedom of expression, freedom of religion, and freedom of movement, including with respect to domestic or international travel.
				(b)Documentation study and report
 (1)StudyThe Secretary of State, in coordination with the heads of other relevant Federal agencies, shall conduct a study to document the mass arbitrary detainment of Turkic Muslims in the Xinjiang Uighur Autonomous Region of the People’s Republic of China. Such study shall, at a minimum, include geographic information regarding the location of suspected detainment facilities, estimates of the number of people detained in such facilities, a timeline of escalatory discrimination against Turkic Muslims, detailed information regarding the re­foule­ment of Turkic Muslims to the People’s Republic of China, and, to the maximum extent practicable, information derived from interviews with former detainees of such facilities, including with respect to conditions in detention facilities.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall prepare and make available to the public a report that contains the results of the study conducted under paragraph (1).
				4.International advocacy
 (a)Advocacy at the United NationsThe President should instruct representatives of the United States at the United Nations to use the voice and vote of the United States to condemn the mass arbitrary detainment of Turkic Muslims within the Xinjiang Uighur Autonomous Region of the People’s Republic of China, and to encourage United Nations Member States to similarly condemn and advocate against such activities.
 (b)Advocacy in Central AsiaThe Secretary of State, in meetings with representatives of relevant governments of Central Asian countries, should urge such governments to provide appropriate assistance, including assurances of safety, to Turkic Muslims from the Xinjiang Uighur Autonomous Region of the People’s Republic of China residing in the respective territories of such countries.
 (c)Additional international advocacyThe Secretary of State, in appropriate meetings with representatives of foreign governments, particularly those affiliated with countries that participate in the Organisation of Islamic Cooperation, should urge such governments to raise the issue of human rights in the Xinjiang Uighur Autonomous Region in their respective interactions with officials of the People’s Republic of China.
 (d)Advocacy against refoulementThe Secretary of State, in appropriate meetings with representatives of foreign governments identified in the report required under subsection (g) of section 302 of the U.S.-China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6912), pursuant to the information required under paragraph (3)(B) of subsection (h) of such section (as added by section 14 of this Act), describing those countries that have refouled Turkic Muslims to the People’s Republic of China, should urge such governments to not repatriate or extradite Turkic Muslims to the People’s Republic of China when such persons may be subject to gross violations of basic human rights, including mass arbitrary detention, or on the basis of conduct or associations which would not constitute offenses under United States law or regulation.
			5.Application of Global Magnitsky Human Rights Accountability Act
 (a)Sense of CongressIt is the sense of Congress that the President should consider imposing sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note)) against senior regional officials in the Xinjiang Uighur Autonomous Region responsible for facilitating the mass arbitrary detention of Turkic Muslims within such region, until such time as such senior regional officials cease to participate in such activities.
 (b)Public statementNot later than 180 days after the date of the enactment of this Act, the President shall release a public statement, to be made available prominently on the website of the White House or an appropriate Federal agency, regarding any sanctions against senior regional officials in the Xinjiang Uighur Autonomous Region.
			(c)Report
 (1)In generalIn the event sanctions have not been imposed against senior regional officials in the Xinjiang Uighur Autonomous Region by the date that is 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate and make available to the public a report detailing the deliberations underlying the determinations of the President to not impose such sanctions.
 (2)FormAny report required under paragraph (1) shall be transmitted in unclassified form but may contain a classified annex.
				6.Restrictions on Federal procurement
 (a)Foreign prohibitionExcept as provided in subsection (d), the head of an executive agency may not enter into or renew a contract, on or after the date that is one year after the date of the enactment of this Act, for the procurement of goods or services with a foreign person who at any time within the preceding three years substantially facilitated or provided substantial knowing assistance, as determined by such head in accordance with subsection (c), with respect to the mass arbitrary detainment of Turkic Muslims within the Xinjiang Uighur Autonomous Region of the People’s Republic of China on the basis of associations or conduct which would not constitute offenses under United States law or regulation.
 (b)Domestic considerationExcept as provided in subsection (d), the head of an executive agency shall, before entering into or renewing a contract, on or after the date that is one year after the date of the enactment of this Act, for the procurement of goods or services with a United States person who at any time within the preceding three years substantially facilitated or provided substantial knowing assistance, as determined by such head in accordance with subsection (c), with respect to the mass arbitrary detainment of Turkic Muslims within the Xinjiang Uighur Autonomous Region of the People’s Republic of China on the basis of associations or conduct which would not constitute offenses under United States law or regulation, take into consideration such facilitation or assistance (as the case may be), provide adverse consideration to such proposed contract, and, to the extent practicable, assess the availability of such goods or services from alternative United States persons.
 (c)ProcedureIn making the determinations and assessments required under subsections (a) and (b), as the case may be, the head of the executive agency at issue shall, except in the case of contracts for the procurement of routine goods or services in support of United States Government activities or operations within the People’s Republic of China or any Special Administrative Region thereof, consult with the Secretary of Commerce, unless such agency has independently determined the contract to be entered into or renewed would be denied as a result of being entered into or renewed with a—
 (1)foreign person domiciled or having its principal place of business within the People’s Republic of China, or United States person such agency has reasonable grounds to believe is a corporate affiliate thereof;
 (2)foreign or United States person with respect to whom such agency has reasonable grounds to believe the prohibitions or requirements under subsections (a) or (b), as the case may be, likely apply; or
 (3)foreign person whom the Committee on Foreign Affairs of the House of Representatives or the Committee on Foreign Relations of the Senate, or any Member thereof, identifies in a written communication to such agency is likely subject to the prohibitions or requirements under subsections (a) or (b), as the case may be.
 (d)WaiverThe President is authorized, upon 30 days prior written notification to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, to waive the prohibitions and requirements under subsections (a) and (b), as the case may be, with respect to a person if the President determines that such prohibition or requirement, as the case may be, would negatively impact the national security or national interests of the United States.
			(e)Annual reports
 (1)In generalNot later than one year after the date of the enactment of this Act and annually thereafter for a period of five years or until such time as the President certifies in writing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the mass arbitrary detainment of Turkic Muslims within the Xinjiang Uighur Autonomous Region has ceased, the President shall transmit to such committees a report that identifies each foreign person the President has determined is described in the prohibition under subsection (a) or each United States person that has been denied a contract subject to the adverse consideration provided for under subsection (b) and, in addition, an identification of each foreign person and United States person with respect to whom the President has authorized a waiver under subsection (d).
 (2)FormEach report required under paragraph (1) shall be transmitted in unclassified form but may contain a classified annex.
 (f)DefinitionsIn this section: (1)Executive agencyThe term executive agency has the meaning given such term in section 133 of title 41, United States Code, other than any element described in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (2)Foreign personThe term foreign person means any person, including any corporation, partnership, or other organization, that is not a United States person.
 (3)United States personThe term United States person means any United States citizen or alien admitted for permanent residence in the United States, and any corporation, partnership, or other organization organized under the laws of the United States or of any State or United States territory.
				7.Export control restrictions
 (a)In generalParagraph (1) of section 902(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 22 U.S.C. 2151 note) is amended, in the matter preceding subparagraph (A), by inserting and, in the case of any report issued on or after the date of the enactment of the Uighur Intervention and Global Humanitarian Unified Response Act of 2018, the Xinjiang Uighur Autonomous Region after Tibet.
			(b)Data analysis and biometric technologies
 (1)In generalThe Secretary of Commerce shall deny any application for a license under part I of subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2209; 50 U.S.C. 4811 et seq.) for export to the People’s Republic of China, including any Special Administrative Region thereof, of any machine learning, pattern recognition, artificial intelligence, quantum computing, or biometric technology unless the applicant provides a sworn affirmative written certification that such technology will not knowingly be used by such applicant or any affiliate of such applicant, or knowingly sold or otherwise provided to any third party, to facilitate the mass arbitrary detention of Turkic Muslims in the People’s Republic of China on the basis of associations or conduct which would not constitute offenses under United States law or regulation or to otherwise further conduct described in any regulation promulgated pursuant to paragraph (2)(A).
 (2)Designation of additional conduct and technologiesThe Secretary of Commerce may prescribe regulations applying the prohibitions and requirements described in paragraph (1) to additional categories of—
 (A)conduct directly relating to pervasive human rights violations targeted against Turkic Muslims in the People’s Republic of China; or
 (B)advanced technology determined by the Secretary to be substantially derivative of the technologies described in paragraph (1).
 (3)Rule of constructionNothing in paragraph (1) or (2) shall be construed to require or endorse the issuance of a license for export to any applicant with respect to any of the technologies described in paragraph (1) irrespective of such applicant’s provision of an affirmative written certification described in paragraph (1).
 (c)Entity listNot later than one year after the date of the enactment of this Act, the Secretary of Commerce shall, in consultation with other relevant Federal officials, promulgate regulations providing for end-user restrictions on any element of the Ministry of Public Security of the People’s Republic of China, or entity acting on its behalf, which is located in the Xinjiang Uighur Autonomous Region and is determined to substantially facilitate the mass arbitrary detention of Turkic Muslims in the People’s Republic of China on the basis of associations or conduct that would not constitute offenses under United States law or regulation.
			8.Disclosure of transactions involving Xin­jiang authorities
 (a)In generalThe Secretary of Commerce shall require any person seeking any license under part I of subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232132 Stat. 2209; 50 U.S.C. 4811 et seq.) to provide, prior to the issuance of any license for export to the People’s Republic of China, including any Special Administrative Region thereof, to the Secretary either—
 (1)a sworn written declaration listing all sales or transfers of products or services within the prior three years to any law enforcement, public safety, or state security agency, or provider of law enforcement, public safety, or state security services to any such agency, located within the Xinjiang Uighur Autonomous Region of the People’s Republic of China, irrespective of whether such products or services are subject to export control restrictions, which shall contain an annex specifically identifying any such sales or transfers which the applicant knows furthered or advanced the mass arbitrary detention or targeted surveillance of Turkic Muslims within the Xinjiang Uighur Autonomous Region of the People’s Republic of China; or
 (2)a certification describing that such person has not knowingly engaged in any sales or transfers of products or services within the prior three years to any law enforcement, public safety, or state security agency, or provider of law enforcement, public safety, or state security services to any such agency, located within the Xinjiang Uighur Autonomous Region of the People’s Republic of China, irrespective of whether such products or services are subject to export control restrictions.
 (b)WaiverThe Secretary of Commerce may waive or limit the requirement under subsection (a) if— (1)the Secretary provides a written certification to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the People’s Republic of China has ceased to detain or discriminate as a matter of policy against Turkic Muslims within the Xinjiang Uighur Autonomous Region on the basis of their religion, ethnicity, or actual or perceived political views;
 (2)the Secretary determines, on a case-by-case basis, that the application of subsection (a) to any particular person would be impracticable and the applicant for issuance of a license under part I of subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 commits in writing to submit to the Secretary of Commerce written records of any subsequent or pending sale or transfer that would have been required to be declared under subsection (a) absent a finding of impracticability that occurs within three years of the date of issuance of the requested license within 30 days of the instigation of any such subsequent or pending sale of transfer; or
 (3)the Secretary determines, on a case-by-case basis, and provides a written certification to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the application of subsection (a) to any particular person with respect to a specific transaction would negatively impact the national security of the United States.
 (c)Congressional reportingOn not less than an annual basis, the Secretary of Commerce shall provide to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate any declarations provided to the Secretary under subsection (a)(1) which contain information which demonstrates a person has engaged in transactions which likely contributed to the mass arbitrary detention or targeted surveillance of Turkic Muslims within the Xinjiang Uighur Autonomous Region of the People’s Republic of China.
 (d)Further disclosureNotwithstanding clause (ii) of section 1761(h)(2)(B) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019, a committee or subcommittee of Congress of appropriate jurisdiction may disclose any information made available under clause (i) of such section that relates to any declaration provided to the Secretary of Commerce under subsection (a)(1) if such information—
 (1)is redacted to only include information which demonstrates a person has engaged in transactions which likely contributed to the mass arbitrary detention or targeted surveillance of Turkic Muslims within the Xinjiang Uighur Autonomous Region of the People’s Republic of China; and
 (2)does not contain any technical plans or other technical data consisting of nonpublic proprietary information of the applicant.
				9.Protection of journalists and nongovernmental organizations
 (a)Statement of policyIt is the policy of the United States to— (1)engage all appropriate instruments of United States influence to seek the release of United States citizens and aliens lawfully admitted for permanent residence in the United States and personnel of United States-based nongovernmental organizations or journalistic enterprises, including Radio Free Asia, and family members thereof, detained by the People’s Republic of China as a result of journalistic, religious, academic, economic, or peaceful advocacy activities undertaken within or regarding the Xinjiang Uighur Autonomous Region of the People’s Republic of China that would be lawful if undertaken in the United States;
 (2)protest any inappropriate restrictions imposed upon United States persons serving as journalists or employees of nongovernmental organizations, journalists or employees affiliated with news publications or nongovernmental organizations based in the United States, or United States officials with respect to travel to or within the People’s Republic of China, including to or within the Xinjiang Uighur Autonomous Region; and
 (3)make relevant United States officials, including officials of the Department of State, reasonably available to such family members, publications, or organizations impacted by such detentions or restrictions within the Xinjiang Uighur Autonomous Region for purposes of discussing the detention of or restrictions placed upon their respective family members, publications, or organizations by the People’s Republic of China and the efforts of the United States to address such detentions or restrictions.
 (b)Reporting requirementThe Foreign Assistance Act of 1961 is amended— (1)in paragraph (12) of section 116(d) (22 U.S.C. 2151n(d))—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (D)in countries in which United States persons serving as journalists or employees of nongovernmental organizations, or journalists or employees affiliated with news publications or nongovernmental organizations based in the United States, or family members thereof, have been detained, an assessment of—
 (i)whether such detentions are likely intended to chill or otherwise restrict free speech or advocacy activities; and
 (ii)the extent to which the United States has taken or will take action to encourage an end to such detentions.; and
 (2)in section 502B (22 U.S.C. 2304)— (A)by redesignating the second subsection (i), (relating to child marriage, as added by section 1207(b)(2) of the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4)), as subsection (j); and
 (B)in subsection (i) (relating to the status of freedom of the press in certain countries)— (i)in paragraph (2), by striking and at the end;
 (ii)in paragraph (3), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new paragraph:
							
 (4)in countries in which United States persons serving as journalists or employees of nongovernmental organizations, or journalists or employees affiliated with news publications or nongovernmental organizations based in the United States, or family members thereof, have been detained, an assessment of—
 (A)whether such detentions are likely intended to chill or otherwise restrict free speech or advocacy activities; and
 (B)the extent to which the United States has taken or will take action to encourage an end to such detentions..
						10.Public diplomacy and censorship
 (a)Radio Free AsiaIt is the sense of Congress that the United States should— (1)take measures, both technical and diplomatic, to overcome the jamming of Radio Free Asia in the Xinjiang Uighur Autonomous Region by the Government of the People’s Republic of China; and
 (2)expand the availability of and capacity for Uighur language Radio Free Asia programming in the Xinjiang Uighur Autonomous Region.
 (b)United States Agency for Global MediaIt is the sense of Congress that the United States Agency for Global Media (formerly known as the Broadcasting Board of Governors) should—
 (1)applaud reporters of entities affiliated with the Agency who, in their independent journalistic discretion, pursue reporting relating to human rights issues in the Xinjiang Uighur Autonomous Region of the People’s Republic of China; and
 (2)recognize the importance of widely distributing news content regarding human rights issues in the Xinjiang Uighur Autonomous Region of the People’s Republic of China, particularly within the Middle East, North Africa, Central Asia, South Asia, and Southeast Asia, consistent with the Agency’s independent editorial discretion.
				(c)Internet censorship
 (1)Sense of CongressIt is the sense of Congress that internet filtering and censorship, as undertaken by the People’s Republic of China through the Great Firewall and related technical means, is an infringement upon the universal right to free speech, a violation of the Chinese people’s right to access information, and a trade barrier against United States technology enterprises.
 (2)Legal strategy against censorship practicesNot later than one year after the date of the enactment of this Act, the President shall, in consultation with the Office of the Legal Advisor of the Department of State and the general counsel offices of such other Federal elements as the President determines appropriate, transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a strategy to contest the legality under international law of the internet censorship practices of the Government of the People’s Republic of China, including within the Xinjiang Uighur Autonomous Region, including details regarding measures the United States could undertake in international forums to contest such practices.
				11.Preservation and promotion of the Uighur language
 (a)Sense of CongressIt is the sense of Congress that the United States should— (1)oppose efforts by the People’s Republic of China to restrict usage of local languages within the Xinjiang Uighur Autonomous Region of the People’s Republic of China, including the Uighur language, including bans on such usage in educational facilities attended by members of Turkic Muslim communities;
 (2)support efforts to preserve the Uighur language; and (3)expand opportunities for the people of the United States to gain exposure to and expertise in the Uighur language.
 (b)Uighur language trainingThe Secretary of State shall endeavor, to the maximum extent practicable, to make Uighur language training available to Foreign Service officers and other relevant United States Government personnel employed by or affiliated with the Department of State with portfolios involving the Xinjiang Uighur Autonomous Region of the People’s Republic of China.
 (c)Uighur language visa servicesThe Secretary of State shall ensure that— (1)at a minimum, either the United States diplomatic facility closest in proximity to the Xinjiang Uighur Autonomous Region of the People’s Republic of China or the embassy in Beijing has the capability and capacity to process visa applications and provide related immigration or travel services in the Uighur language; and
 (2)to the extent practicable, United States forms for visa applications or related immigration or travel services frequently utilized by members of the Uighur community be made available in the Uighur language.
 (d)Uighur language websiteThe Secretary of State shall— (1)establish a website in the Uighur language, either affiliated with the United States diplomatic facility closest in proximity to the Xinjiang Uighur Autonomous Region of the People’s Republic of China or the embassy in Beijing;
 (2)endeavor to ensure such website contains key documents, press releases, and other such materials determined to be uniquely relevant to Turkic Muslim communities within the People’s Republic of China; and
 (3)to the extent practicable, take technological measures to protect against the blocking or censorship of such website.
				12.Protections for diaspora
 (a)Sense of CongressIt is the sense of Congress that the United States should forcefully oppose and protest all unlawful efforts by the Government of the People’s Republic of China to censor, monitor, or otherwise exert pressure against Turkic Muslims present within the United States, as well as all other persons present within the United States.
 (b)Mechanism for reporting incidentsThe Secretary of State shall— (1)not later than one year after the date of the enactment of this Act, establish a website for the confidential reporting of harassment or surveillance by representatives or agents of the Government of the People’s Republic of China within the United States or against United States persons located abroad;
 (2)take technical measures to ensure reports submitted over such website are encrypted and that, to the maximum extent practicable, the identifying information of those individuals who submit such reports remains confidential;
 (3)endeavor to publicize the availability of such website to individuals and personnel who are not subject to any mandatory foreign contact reporting requirements, including to individuals on college campuses, including international student groups, college administrators, and campus public safety personnel, and to personnel of nongovernmental organizations, policy institutes, and other similar entities, and who are likely to be subject to harassment or surveillance by representatives or agents of the Government of the People’s Republic of China;
 (4)transmit to appropriate Federal, State, or local law enforcement information, whether obtained through the reporting mechanism described in paragraph (1) or otherwise obtained from any nongovernmental source, regarding credible allegations of unlawful harassment or surveillance, including any potential conspiracies against rights under section 241 of title 18, United States Code, by representatives or agents of the Government of the People’s Republic of China within the United States, or in the event the transmittal of such information to such law enforcement may negatively impact the national security or national interests of the United States or such information relates to activity outside the jurisdiction of any such law enforcement entity, to at least one Federal element described in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)); and
 (5)in coordination with the heads of other relevant Federal agencies, prepare a strategy for countering harassment or surveillance by representatives or agents of the Government of the People’s Republic of China within the United States, including against members of Turkic Muslim communities.
 (c)Educational institution reporting requirementThe President shall promulgate and enforce regulations requiring any institution of higher education that participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) to, in the event such institution becomes aware of any incident of harassment or surveillance within the United States by agents or representatives of the Government of the People’s Republic of China against persons affiliated with such institution or otherwise occurring on its campus, promptly report such incident to the Secretary of State, using either the mechanism described in subsection (b) or other available means.
			13.Reports
 (a)Report on advanced technologiesNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Commerce and the heads of other relevant Federal agencies, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate and make available to the public a report—
 (1)describing the nature and specifications of software or hardware technologies, including relating to predictive policing and large-scale data collection and analysis, used by the Government of the People’s Republic of China to enable or otherwise facilitate mass arbitrary detentions of Turkic Muslims in the Xinjiang Uighur Autonomous Region; and
 (2)to the extent practicable, identifying the companies or other entities that substantially participated in the design, manufacturing, or deployment of such technologies.
 (b)Report on social credit systemNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other relevant Federal agencies, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate and make available to the public a report describing efforts of the People’s Republic of China to establish a social credit system, including information regarding—
 (1)human rights concerns and implications of such system, including with respect to the Xinjiang Uighur Autonomous Region;
 (2)the ability of such system to harm or otherwise impact the geopolitical or economic interests of the United States, including the potential use of such system as a means to disfavor persons who affiliate with the United States Government, purchase from or establish commercial ties with entities based within or having a substantial presence within the United States, or engage in speech or publication activities, including commercial speech or publication activities, which the Government of the People’s Republic of China is reasonably likely to seek to constrain;
 (3)the strategic and political considerations informing the decision of the People’s Republic of China to pursue development of such system;
 (4)the extent to which such system may make use of United States technologies or contain personal information relating to United States persons or entities; and
 (5)such other additional matters relating to such system that the Secretary of State determines appropriate, particularly with respect to use and deployment in the Xinjiang Uighur Autonomous Region of such system.
 (c)FormThe reports required by subsections (a) and (b) shall be submitted and made available in unclassified form, but either or both of such reports, or any separate components thereof, may contain or be included in, as the case may be, classified annexes if such is determined appropriate.
			14.Congressional-Executive Commission on the People’s Republic of China
 (a)In generalSubsection (h) of section 302 of the U.S.-China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6912; relating to the Congressional-Executive Commission on the People’s of Republic of China) is amended—
 (1)in paragraph (1), by striking and after the semicolon at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (3)specific information regarding—
 (A)activities of the Government of the People’s Republic of China in the Xinjiang Uighur Autonomous Region, or against Turkic Muslim communities elsewhere in the People’s Republic of China or globally, which may constitute grounds for sanctions or other adverse actions under United States law or regulation; and
 (B)any countries which have refouled Turkic Muslims to the People’s Republic of China.. (b)Effective dateThe amendments made by subsection (a) of this section shall take effect on the date of the enactment of this Act and apply with respect to the first report required under subsection (g) of section 302 of the U.S.-China Relations Act of 2000 that is issued after such date.
			15.United States-China Economic and Security Review Commission
 (a)In generalParagraph (2) of section 1238(c) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 22 U.S.C. 7002, relating to the United States-China Economic and Security Review Commission) is amended by adding at the end the following new subparagraph:
				
 (L)The development or deployment of technologies by the People’s Republic of China that facilitate mass arbitrary detention of ethnic or religious minorities, the economic and security implications of such technologies, and the use of such technologies within the People’s Republic of China, including in the Xinjiang Uighur Autonomous Region..
 (b)Effective dateThe amendment made by subsection (a) of this section shall take effect on the date of the enactment of this Act and apply with respect to the first report required under paragraph (1) of section 1238(c) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 that is submitted after such date.
			